*6OPINION

Per Curiam:

This appeal is from a summary judgment in favor of Bell Telephone Company of Nevada and against appellant Dorion, an industrial injury claimant claiming under a disability plan governed by the Employee Retirement Income Security Act (ERISA).
Dorion’s claim for industrial compensation was denied by an Employees’ Benefit Committee acting in accordance with Nevada Bell’s employee disability benefits plan.
The only issue which we address relates to the availability of procedural safeguards on denial of compensation in benefits for employees of self-insured employers. This case arose in 1978 prior to the 1979 legislative enactment of procedures which adequately protected claimants of this kind. No such protections were in place in 1978. Justice and fairness require that these protections be applied retrospectively; therefore, we reverse the judgment and remand to the district court with instructions that the district court order that Dorion’s entitlement to disability compensation be considered anew under the State Industrial Insurance Act in accordance with NRS 616.272. After a final determination has been made at the administrative level, judicial review may be exercised if appropriately requested by one of the parties.